Title: To Thomas Jefferson from John Nixon, 3 June 1793
From: Nixon, John
To: Jefferson, Thomas



Sir
Monday June 3d. 1793

By yesterdays post I received directions from Mr. Cruger to inform you, that Capt. Burke was in New York with the Condemnation of his Vessell and sundry other documents respecting her Seizure. That should you think it necessary that he (Mr. Cruger) or Capt. Burke should come forward at this time, they will immediately appear here to answer any Questions that may be thought necessary to Explain this business or will send the papers on for your Examination. I shall therefore thank you to let me know, what information I shall give Mr. Cruger on this Occasion, as he seems extremely anxious to know what he is to Expect from the determination, which may be taken here. I remain with great Respect Your most hum Servt

John Nixon

